Citation Nr: 1717902	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for residuals of a shrapnel wound to include degenerative arthritis, right wrist, rated as noncompensable prior to February 9, 2012, and 10 percent disabling thereafter.

3.  Entitlement to a compensable rating for residuals of a shrapnel wound, contracture deformity of the right fifth finger.

4.  Entitlement to an initial compensable rating for shrapnel wound scars of the right fifth finger and wrist.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 .

In January 2015, the Board remanded these matters for further development.

As a final introductory matter, while the RO has characterized the Veteran's right wrist and right fifth disabilities as a single issue for purposes of the increased rating appeal, the Board will address the appeal as two separate increased rating appeals, one pertaining to the right wrist, and one pertaining to the right fifth finger. 



FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss for VA purposes, and evidence indicates that it was at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

2.  Since the effective date of service connection, the Veteran's right wrist disability has been manifested by pain, limitation of motion, and objective evidence of arthritis; ankylosis of the right wrist has not been shown.  

3.  Since the effective date of service connection, the Veteran's right fifth finger disability has been manifested by pain, limitation of motion, and objective evidence of arthritis.

4.  For the entire period on appeal, the Veteran's right wrist and finger scarring have not been shown to be painful, deep, or unstable; to cause limited motion or functional limitations; or to cover an area of 929 centimeters or greater. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016)

2.  For the period prior to February 9, 2012, the criteria for a 10 percent rating, but not higher, for the right wrist disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2016).

3.  For the period from February 9, 2012, the criteria for a rating in excess of 10 percent for the right wrist disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2016).

4.  The criteria for a 10 percent rating, but not higher, for the right fifth finger disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.40 4.45(f), 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2016).

5.  The criteria for a compensable disability rating for right wrist and finger scarring have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As to the claim of service connection for bilateral hearing loss, the Board finds that a discussion of the VCAA is not required because the below decision grants the Veteran's claim.

As to the Veteran's claims for higher ratings for right wrist, right fifth finger, and right wrist and fifth finger scarring disabilities, his claims arise from disagreement with the initial ratings that were assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

The Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements.

The Board also notes that actions requested in the Board's prior remand have been undertaken.  In this regard, in June 2015, the Veteran was sent correspondence asking him to identify sources of treatment and provide authorizations for the release of private medical records related to his disabilities on appeal.  However, no response from the Veteran was received.  The Veteran was also provided with VA examinations, the reports of which adequately address his right wrist and right fifth finger impairment, including as it relates to scarring.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also notes that the October 2015 VA examination reports do not include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and in comparison to the range of motion of an opposite undamaged joint.  38 C.F.R. § 4.59.  See Correia v. McDonald, Vet. App. 158 (2016).  Despite the Correia finding, the Veteran is not prejudiced by the examiner not testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and in comparison to the range of motion of an opposite undamaged joint for various reasons.  Foremost, the June 2010 and February 2012 VA examination reports do contain discussion of the left wrist and/or left fingers, including range of motion testing findings, muscle strength, and/or imaging results.  A February 2012 VA examination report pertaining to the right wrist also found no pain on weightbearing.  Importantly, the February 2012 VA examination report also notes that the Veteran underwent left wrist surgery for carpal tunnel syndrome; thus, the left wrist is not undamaged and therefore, would not serve as a proper comparison point.

It is also evident from the October 2015 examination, the other examinations of record, and more recent VA treatment notes throughout the appeal period that the Veteran does not have ankylosis of the wrist or the right fifth finger, and ankylosis of the right fifth finger would still not warrant even a compensable rating, let alone a rating in excess of the 10 percent granted below.  Additionally, in order to warrant a higher or separate rating, the Veteran's right fifth finger must have been amputated to some degree, or there must be involvement of other digits or interference with overall function of the hand, which are not present here.  Rather, the evidence shows no real functional loss or significant interference with hand function due to the right fifth finger alone, and no involvement of other fingers, as discussed further below.  

Given the foregoing, a remand to the RO for a VA examination in compliance with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand is unnecessary when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See also Sabonis v. Derwinski, 6 Vet. App. 426 (1994).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his treatment history, symptoms, and functional impairment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.


II.  Service Connection

The Veteran asserts that his bilateral hearing loss disability first manifested during or is otherwise directly related to service, and thus, service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the record establishes a current hearing loss disability.  In this regard, VA examinations in October 2015 and March 2017 show a current a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Notably, unlike earlier June 2010 and April 2013 VA examinations, the results of the October 2015 and March 2017 VA examinations were deemed by the examiners to be valid for rating purposes.  Thus, a current disability is established.

Additionally, the record contains competent and credible evidence of acoustic trauma in service.  In this regard, the Veteran's separation documents show he served as a light and medium field artillery crewman and was assigned to an artillery unit during service, and served in Vietnam.  His reports of noise exposure from his assignment with an artillery unit and working with heavy weapons are consistent with the circumstances of his service.  What is more, the Veteran was awarded a Purple Heart for injuries sustained during combat when a mortar exploded proximate to him, causing shrapnel wounds.  Thus, his reported in-service acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(b) (LexisNexis 2017) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current bilateral hearing loss is related to that in-service acoustic trauma. 

There are three medical opinions of record addressing the question of a nexus between the Veteran's current bilateral hearing loss and service.  Although two of the three opinions are negative, for the foregoing reasons, the Board finds the positive March 2017 VA opinion to be more probative and persuasive.    

Initially, the June 2010 VA opinion that the Veteran's bilateral hearing loss is not related to service, is deemed not probative for various reasons.  Specifically, it was based on invalid test results; based on a finding that there is no evidence of acoustic damage in service - in contrast to the Board's finding herein; and, importantly, because the examiner incorrectly determined that July 1977 audiometric findings would not be "considered for adjudication purposes."  Notwithstanding that it is not the role of a VA examiner to "adjudicate," but rather, to offer a medical opinion, those July 1977 Reserve service audiometric findings show a significant degree of bilateral hearing loss at that time and are positive evidence in support of the Veteran's claim and should have been considered.  Thus, the June 2010 VA opinion is not probative.

Similarly, the October 2015 VA examiner did not address the July 1977 audiometric findings and is therefore also not considered probative.  Moreover, that examiner relied on an absence of complaints of hearing loss in the service treatment records, and purported "[n]ormal hearing at separation" as the basis for the negative opinion offered.  However, the Veteran competently testified in August 2013 that he  did seek treatment on one occasion for hearing problems following a night of close proximity artillery fire, and service treatment records are clearly incomplete, as they contain no evidence of treatment for the shrapnel injuries for which the Veteran received a Purple Heart.  Moreover, the Veteran's hearing at separation is not clear, as it appears to have been based on a whispered voice test, which was specifically addressed and found to be unreliable by the March 2017 VA examiner.  To the extent that there is also an audiogram on the September 1967 separation examination report showing pure tone thresholds of 0 decibels at each frequency tested, such findings are seemingly inconsistent with audiograms performed in July 1965 and October 1965 upon entrance into service.  In any event, given the October 2015 VA examiner's failure to consider the July 1977 Reserve service audiogram showing bilateral hearing loss, it is also deemed not probative. 

That leaves a March 2017 opinion that the Veteran's bilateral hearing loss is at least as likely as not related to his noise exposure in service.  Notably, that opinion was based on a review of the record, examination of the Veteran, and valid test results, and the examiner supported the opinion with a clear rationale that addressed the unreliability of a whispered voice test at separation, and July 1977 post service audiometric findings showing hearing loss for VA purposes.  Thus, it is considered highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  As such, the Board finds the March 2017 positive nexus opinion to be the most probative and persuasive evidence of record.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In finding the March 2017 opinion probative, the Board acknowledges that the examiner stated that the Veteran's separation examination did not include threshold testing.  However, as discussed, the September 1967 separation examination report does contain an audiogram showing a pure tone threshold of zero at each frequency tested, bilaterally.  Nevertheless, also as discussed, the Board finds that the separation audiogram is inconsistent with other evidence, including pre-induction and entrance audiograms, and is questionable reliability. 

In any event, resolving any existing doubt raised by an audiogram at separation in the Veteran's favor, the Board finds that the evidence regarding whether his current bilateral hearing loss is related to service is still at least in equipoise.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection is warranted.

III.  Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.
 
A. Right Wrist and Fifth Finger

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

DC 5003 provides ratings for degenerative arthritis.  Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in DC 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

Under 38 C.F.R. § 4.45 (f) for the purpose of rating a disability based on arthritis, the only major joints are the shoulder, elbow, wrist, hip, knee and ankle.  Additional groups of multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f); see also Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014) (when DC 5003 is read in view of § 4.45(f), it is clear that DC 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10% rating). 

In application of DC 5003, the Court has held that "painful motion of a major joint...caused by degenerative arthritis where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.
 
The Veteran's right wrist and right fifth finger disabilities are rated as noncompensable for the period prior to February 9, 2012, pursuant to Diagnostic Codes 5215 for limitation of wrist motion and 5230 for limitation of motion of the little finger.  Additionally, the right wrist disability is rated as 10 percent disabling for the period from February 9, 2012.  The Veteran seeks higher ratings.

Initially, regarding the right fifth or little finger, under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the (major or minor) small finger.  38 C.F.R. § 4.71a.  Thus, a higher rating is not available for the right fifth finger disability under that Diagnostic Code for any period on appeal.

Similarly, regarding the right wrist, under Diagnostic Code 5215, the sole and maximum evaluation of 10 percent is assigned for limitation of (major or minor) wrist motion, where dorsiflexion is less than 15 degrees, or palmar flexion is limited in line with the forearm.  Thus, for the period since February 9, 2012, a rating higher than 10 percent is not available under that Diagnostic Code.

Nevertheless, as discussed above, Diagnostic Code 5003 can and does provide for higher ratings in this case.  For the right wrist, a higher rating is warranted for the period prior to February 9, 2012.  In this regard, a June 2010 VA examination report shows a confirmed finding of mild degenerative joint disease on imaging of the right wrist, as well as a clinical history of pain in the right wrist.  Affording the Veteran the benefit of the doubt, a 10 percent rating is assigned for the period prior to February 9, 2012, pursuant to Diagnostic Code 5003 for arthritis of the right wrist established by X-ray, and painful or limited motion.  

Similarly, the evidence supports entitlement to a higher 10 percent rating for the right fifth finger pursuant to Diagnostic Code 5003, as it shows pain and limitation of motion in a minor group of joints of the right fifth finger, and x-ray evidence of arthritis.  Arthritis of the right fifth finger has been objectively shown on imaging during VA examinations in June 2010 and February 2012.  Additionally, the February 2012 VA examiner noted pain on motion of the right fifth finger, and found limitation of motion at both the proximal interphalangeal (PIP) joint, and the distal interphalangeal (DIP) joints, with each lacking 25 degrees of full extension.  On physical examination, there was also limitation of motion of the right fifth metacarpal phalangeal joint (MCP).  Given the evidence of painful and limited motion, arthritis established by x-ray, and involvement of a group of three minor joints in the right fifth finger - namely, the MCP, PIP, and DIP joints - the Board finds that a 10 percent rating is warranted under Diagnostic Code 5003.  See Spicer, supra. 

However, the Board finds that at no time since the effective date of service connection is rating in excess of 10 percent warranted for either the right wrist or right fifth finger disability.  In this regard, regarding the right wrist, VA examiners in February 2012 and October 2015 explicitly found no evidence of ankylosis on examination.  Thus, a higher rating is not warranted for the right wrist pursuant to Diagnostic Code 5214, which requires ankylosis for any higher rating.  38 C.F.R. § 4.71a.

Similarly, the record does not show ankylosis of the right fifth finger, as VA examiners in February 2012 and October 2015 specifically found no ankylosis on examination.  To the extent that the October 2015 VA examiner's notation that the Veteran cannot flex or extend his right fifth finger can be interpreted as evidence of ankylosis, a higher rating would still not be warranted as the maximum evaluation for ankylosis of the fifth finger is also noncompensable.  38 C.F.R. § 4.71a, Diagnostic 5227.  

Nor is a higher or additional evaluation warranted for amputation of the right fifth finger, limitation of other digits, or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 5227, Note.  In this regard, none of the VA examiners has noted interference with other digits by the right fifth finger nor has the Veteran reported such.  To the extent that the Veteran had right middle finger complaints during a June 2010 VA examination, he reported right finger symptoms as a result of injury in service, and not due to his right fifth finger.  Significantly, no digit other than the right fifth finger is service connected.  Moreover, a February 2012 VA examiner noted that arthritic changes present in digits of the right hand other than the fifth finger are symmetrical to arthritic changes present in the left hand, suggesting that they have not been aggravated or adversely affected by his right fifth finger, as they are the same as the unaffected left hand.  

Furthermore, regarding overall hand function, in June 2010, the Veteran reported that he "cannot pinpoint anything specific that he cannot do" because of his right fifth finger disability, and that his finger has not affected his activities of daily living or his occupation.  The function of the right hand was noted to be normal in pushing, pulling, twisting, and picking up objects.  Subsequent VA examinations in February 2012 and October 2015 showed retained right hand muscle strength of 4/5, and, despite reports of some impaired function during flares ups, he reported in May 2014 and as recently as October 2016, during an unrelated VA examination, that he hunts, fishes, gardens, and is able to accomplish household tasks.  Thus, a higher rating is not warranted for the right fifth finger for ankylosis, amputation, limitation of other digits, or interference with overall function of the hand.   38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.

Nor is a higher 20 percent rating warranted under Diagnostic Code 5003 for either the right wrist or right fifth finger disabilities.  In this regard, the evidence does not show involvement of two or more major joints, or two or more groups of minor joints.  Instead, the evidence shows involvement of one major joint and one group of minor joints.  While a higher 20 percent could conceivably be assigned on the basis of evidence more nearly approximating involvement of two major joints - the right wrist as one major joint, and the group of minor joints of the right fifth finger ratable on a parity with and as a second major joint under 38 C.F.R. § 4.45 - such would serve no benefit to the Veteran, as the current 10 percent ratings assigned for each also result in a combined 20 percent rating.  38 C.F.R. § 4.25.  Even so, the evidence does not show occasional incapacitating episodes of both the right wrist and right fifth finger disabilities to support a higher 20 percent disability rating under Diagnostic 5003.  38 C.F.R. § 4.71a.

In sum, the Board finds that since the effective dates of service connection for each the right wrist disability and the right fifth finger disability, a 10 percent rating, but no higher, is warranted.

B. Scars

The Veteran's right wrist and finger scarring is currently rated as 0 percent disabling under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7804, a 10 percent rating is granted for one or two scars that are unstable or painful.  A 20 percent rating is granted for three or four scars that are stable provides that five or more scars that are unstable or painful, and a 30 percent rating is granted for five or more scars that are unstable or painful.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Another potentially relevant diagnostic code is Diagnostic Code 7802, which provides for a maximum 10 percent rating for a scar not of the head, face, or neck that is superficial and nonlinear and cover an area of 144 sq. in. (929 sq. cm.) or greater.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Also, Diagnostic Code 7805 provides that any other scars, including linear scars, are to be rated based on any disabling effects and the appropriate diagnostic code for such effects.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Parenthetically, as the record does not show scars that affect the head, face, or neck, or are deep, Diagnostic Codes 7800 and 7801 are not for application.

Following a review of the record, the Board finds that a compensable rating is not warranted for the Veteran's right wrist and right 5th finger scars, as the evidence does not show scars that are painful, unstable, cover an area of 39 centimeters squared or more, or cause functional limitation.

On the contrary, various VA examination reports dated in February 2012 and October 2015 expressly note the Veteran's right wrist and right fifth finger scars to be less than 39 square centimeters, not painful or unstable, nontender, and/or superficial.  In February 2012, a VA examiner described the right fifth finger scar as a faded, very small, old, well-healed linear, vertical trauma scar overlying the right fifth PIP joint dorsally.  It was nontender and causing no specific functional limitations in and of itself.  Also in February 2012, the right wrist scarring was described as small (less than one centimeter in length), old, well-healed, irregularly linear, nontender, and superficial on the volar surface of the right wrist radiocarpal joint.  More recently, in October 2015, the Veteran stated that his scars are unchanged.  The examiner noted the presence of two scars, one on the right fifth finger and one on the right anterior wrist.  They were described as linear and one centimeter each with a total area of one centimeter squared.  There was no noted functional impact on the Veteran's ability to work.  The examiner also noted no shrapnel on imaging.

In addition to the foregoing examination reports, the record contains ongoing VA and private treatment records, which are negative for complaints or symptomatology related to the right fifth finger and right wrist scarring.  Indeed, during his August 2013 Board hearing, the Veteran denied pain, and while he reported some impairment with coordination and grasp, he was not sure if it was specifically the scar and, as noted above, VA examiners have expressly found no functional impairment caused by scarring itself.

As the evidence of record does not show that the Veteran's right wrist and fifth finger scars are painful, unstable, cover an area of at least 39 square centimeters, or cause functional impairment, the Board finds that a higher compensable rating is not warranted under any relevant diagnostic code at any time during the period on appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805.
C. Summary

In sum, based on the record as a whole, since the initial grants of service connection, the Board finds that 10 percent ratings, but no higher, are warranted for each the right wrist and right fifth finger disabilities.  However, higher ratings are not warranted at any time for either disability, nor is a compensable rating for scarring of the right wrist and right fifth finger.  

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against a finding of any higher ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

For the period prior to February 9, 2012, a 10 percent rating for a right wrist disability is granted.

A rating in excess of 10 percent for the right wrist disability is denied.

A 10 percent rating, but not higher, for the right fifth finger disability is granted.

Entitlement to a compensable disability rating for right wrist and finger scarring is denied.
 


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


